DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the papers filed October 26, 2021.  

Currently, claims 1, 5, 7-9 are pending.  All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 

Any objections and rejections not reiterated below are hereby withdrawn.
The Improper Markush Rejection has been withdrawn in view of the amendment to the claims to be limited to OPLAH and LRRC4.
The 101 rejection has been withdrawn in view of the cancellation of the claims. 
The 102 rejections have been withdrawn in view of the statements that the Ahlquist references were commonly owned no later than the effective filing date of the claimed invention. 
	

Election/Restrictions
Applicant's election without traverse of Group I, a comb, Claims 1-9 in the paper filed January 6, 2020 is acknowledged.
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application claims priority to 15/487,124, filed April 13, 2017 and provisional application 62/322,612, filed April 14, 2016.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to add limitations directed to using primers specific for particular coordinates.  The coordinates are specifically recited in Table 2, page 56 of the specification.  The specification then states Table 3 provides primers for the DMRs.  The newly added limitations appear to require a set of primers within a 107bp region of OPLAH, a 317 region of LRRC4 and a 926bp region of SFMBT2.    
	The newly added DMR start-end positions are entirely without context.  Neither the claims nor the specification provide any context for the positions such that it would be clear which positions are required for primer binding.  Turning to the art, the art teaches wholly different regions for the LRRC4 gene, for example. OMIM provides the 
    PNG
    media_image1.png
    152
    978
    media_image1.png
    Greyscale

The claims are directed to 127,671,993-127,672,310 which is not within the genomic coordinates (GRCh38) provided in the art for LRRC4.  
Gene Cards further provides the GRCH38 and the older GRCH37 and again, the positions recited are not within LRRC4. 

    PNG
    media_image2.png
    250
    940
    media_image2.png
    Greyscale

It is entirely unclear whether the primers specifically bind to a genetic region outside the gene, which numbering system is used to determine where the primers may bind.  The region within each of the three assemblies is very different. 
	The information at provided by ensembl does not further clarify the issue.  

    PNG
    media_image3.png
    237
    1022
    media_image3.png
    Greyscale

	E!GRCH37 provides the location of LRRC4. Turning to the primers to see if they offer any clarification, the primers of SEQ ID NO: 33 and 34 do not appear to hybridize 

    PNG
    media_image4.png
    668
    1524
    media_image4.png
    Greyscale

SEQ ID NO: 33 was then aligned to AC008039.1 using NCBI BLAST and no regions of similarity to chromosome position 7 was identified. Thus, it is unclear if SEQ ID NO: 33 and SEQ ID NO: 34 are within the claimed 317 bp region.  Since the specification nor the claims provide any clarity on the genome or the structure at coordinates 127,671,993-127,672,310 it is unclear where the primers must bind.  The ordinary artisan would be unclear where the set of primers was required to bind and the structure of the primers was required to have to meet the limitations of the newly amended claims.  Clarification is required. 
	Additionally, the claim language is unclear.  It is unclear whether the set of primers binds within the claimed coordinate or whether the set of primers may bind to a larger genetic region that comprises the coordinates.  It is unclear whether both primers, i.e. the set of primers, must specifically bind within the 317bp region of LRRC4 provided or whether the primers may bind to the gene which comprises the 317bp region. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. Clinical Epigenetics, Vol. 7, No. 86, August 2015) in view of Naumov et al. (Epigenetics, Vol. 8, No. 9, pages 921-934, September 2013) or Sussman et al (Gastroenterology, Vol. 148, No. 4, Supplement 1, April 2015) and Barat et al. (J. of .    
The claims have been amended to require using “a set of primers that specifically binds to at least a portion of a genetic region comprising chromosome 8 coordinates…”  The claims have been broadly interpreted to mean using a set of primer to a genetic region comprising the recited coordinates, such as the entire gene, the entire chromosomal region or even the chromosome itself.  The use of a genetic region comprising the recited coordinates is not narrowly directed to a genetic region consisting of the coordinates.  Thus, the following rejection is maintained. 

Gao teaches analysis of DNA methylation in hepatocellular carcinoma by a liquid hybridization capture-based bisulfite sequencing approach.  Gao teaches 12 differentially methylated regions were identified.  The 12 genes were validated using bisulfite sequencing PCR.  7 genes showed hypermethylation including LRRC4.  Gao teaches that once genes are identified the genes need to be validated.  Gao teaches that genes may be validated using Illumina MiSeq sequencing based on bisulfite sequencing PCR (MiSeq-BSP).  The MiSEq BSP method relies upon bisulfite treatment, PCR and analysis of methylation.  
Gao does not specifically teach validation of methylation genes associated with colorectal cancer comprising LRRC4, SFMBT2 and OPLAH. 
However, Naumov et al teaches genome scale analysis of DNA methylation in colorectal cancers.  The initial detection method relies upon analysis of methylation patterns using the human Methylation 450 BeadChip.   Naumov identifies OPLAH as a methylated gene in colon cancer.  
OPLAH is hypermethylated in CRC’s.  Sussman teaches that OPLAH was identified as a top hit from published independent genome-wide methylation analyses.  
Barat teaches characterization of profiles and potential methylation markers for colon cancer.  Barat teaches data from colon cancer and adjacent tissues were analyzed.  Barat identifies LRRC4 as hypermethylated in colon cancers (se Figure 2, page 801, col. 2).  
Ahlquist teaches detecting colorectal neoplasm with OPLAH and SFMBT2 (para 16).  OPLAH and SFMBT2 were effective markers for detecting colorectal cancer within stool samples.  
Laird teaches SFMBT2 is a colorectal cancer biomarker.  Laird teaches the expression level includes detecting methylation (page 5, 14).  
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have validated methylation genes as taught by Gao associated with colorectal cancer.  Gao specifically teaches that genes identified in high-throughput analysis should be validated. Naumov, Sussman, Ahlquist, Laird, and Barat each teach genes of interest in colorectal neoplasia.  It would have been obvious to have validated these methylation genes for association with colorectal neoplasia using the validation methods of Gao.  Therefore, the combination of references would teach the ordinary artisan to extract, bisulfite treat, amplify and measure methylation of OPLAH, SFMBT2 and LRRC4.  
Response to Arguments

	The response argues that the cited references do not teach a combination of OPLAH, LRRC4 and SFMBT2.  This argument has been reviewed but is not persuasive.  The art teaches each of the claimed genes are associated with colorectal neoplasia.  Given the references, it would have been obvious to select the genes that were found to be methylated by more than one group of researchers.  It would have been obvious to validate these methylation markers as suggested by the art.  
Each of Naumov, Sussman, Ahlquist and Barat teach their markers will be relevant potential biornarkers for the detection of colorectal cancer. Since having aberrant methylation in any one of these genes would be indicative of colorectal cancer, the skilled artisan would been motivated to measure methylation of each of them since they were both implicated in colorectal cancer cancer. It would have been obvious to measure the methylation using the techniques common in the references, namely bisulfite treatment followed by MS-PCR. It is prime facie obvious to combine elements taught by the prior art to be useful for the same purpose in order to form a third to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art. MPEP 2144.06
	Even if the claims were amended to recite “amplifying the bisulfite-treated genomic DNA using a set of primers consisting of primers specific for OPLAH, primers specific for SFMBT2 and primers specific for LRRC4”, the claims would be obvious in 
	Here, the selection of 10 or fewer DNA markers including at least OPLAH, SFMBt2 and LRRC4 would be obvious to try.  This is not a situation of picking and choosing or a laundry list.  The mere fact that the references disclose a multitude of effective combinations does not render any particular combination of genes less obvious.  Picking and choosing may be entirely proper in the making of a 103, obviousness rejection (see In re Arkley, 455 F.2d 586,587 (CCPA 1972).  The response does not identify a secondary consideration demonstrating criticality or anything unexpected about the combination of three known biomarkers in a method of detecting colorectal cancer. 
	Instead this is a situation of obvious to try.  The diagnosis of colorectal cancers was an art recognized problem that many skilled artisans were studying, including studying methylation profiles of LRRC4, SFMBT2 and OPLAH.  Thus, there was an art recognized problem.  The art teaches a finite number of markers.  The cited art here specifically identifies OPLAH, SFMBT2 and LRRC4 as associated with colorectal cancer.   Gao and Barat teach LRRC4 are hypermethylated in colon cancer. Naumov, Ahlquist and Sussman teach OPLAH are hypermethylated in colon cancer. Ahlquist and Laird teach SFMBT2 are hypermethylated in colorectal cancer.  Given these references, it would have been obvious to select the genes that were found to be methylated by 
	Thus, methylation analysis of these genes using two sets of primer pairs would have been prima facie obvious.  Thus for the reasons above and those already of record, the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 5, 7-9 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Claims 1-5 of U.S. Patent No. 10,370,726 in view of Ahlquist et al. (US 2015/0275314, Publication Date October 1, 2015) or Laird (WO 2014/062218, April 24, 2014).    
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).
	Although the conflicting claims are not identical, they are not patentable distinct from each other because Claims 1, 7-9 of the instant application is generic to all that is recited in Claims 1-5 of U.S. Patent No. 10,370,726.  That is, Claims 1-5 of U.S. Patent No. 10,370,726 falls entirely within the scope of Claims 1, 7-9, or in other words, Claims 1, 7-9 is anticipated by Claims 1-5 of U.S. Patent No. 10,370,726.  Here, Claims 1 of U.S. Patent No. 10,370,726 recites
A method comprising: extracting genomic DNA from a biological sample of a human individual suspected of having or having colorectal neoplasia, 

wherein the biological sample is a stool sample, a plasma sample, or a blood sample, 

treating the extracted genomic DNA with bisulfite, 

amplifying the bisulfite-treated genomic DNA using primers specific for nine or fewer DNA markers at least including primers specific for USP44, primers specific for OPLAH, and primers specific for LRRC4, 

measuring the methylation level of the CpG site for the nine or fewer DNA markers at least including USP44, OPLAH, and LRRC4 by methylation-specific PCR, quantitative methylation-specific PCR, methylation-sensitive DNA restriction enzyme analysis, or bisulfite genomic sequencing PCR. 

	‘726 does not specifically teach analysis of SFMBT2. 
OPLAH and SFMBT2 (para 16).  OPLAH and SFMBT2 were effective markers for detecting colorectal cancer within stool samples.  
Laird teaches SFMBT2 is a colorectal cancer biomarker.  Laird teaches the expression level includes detecting methylation (page 5, 14).  
	Therefore it would have been prima facie obvious to have added SFMBT2 to the panel of markers analyzed for colorectal cancer by ‘726.  The art teaches each of the genes are associated with colorectal cancer.  It would be obvious to add additional methylation markers associated with colorectal cancer to the panel of methylation markers of ‘726 to provide increase sensitivity and specificity of detection. 
	With regard to claim 5 of the instant application directed to primers of SEQ ID NO: 27, 28, 33 and 34, the ‘726 patent teaches identical primers for amplifying OPLAH and LRRC4.  Further Ahlquist teaches SEQ ID NO: 52 and 54 are SEQ ID NO: 41 and 42 of the instant claims.  It would have been obvious to use the two sets of primers specifically taught by ‘726 in the method requiring primers specific for OPLAH and LRRC4.  
Response to Arguments
	The response requests the double patenting rejections be held in abeyance until determination of allowable subject matter.  Thus for the reasons above and those already of record, the rejection is maintained.


Claims 1, 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 99, 102-104, 110, 122-125 of copending 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 7-9 of the instant application is generic to all that is recited in claims 99, 102-104, 110, 122-125 of copending Application No. 15/881,409 (reference application).  That is, claims 99, 102-104, 110, 122-125 of copending Application No. 15/881,409 (reference application) falls entirely within the scope of Claims 1, 7-9, or in other words, Claim 1, 7-9 are anticipated by claims 99, 102-104, 110, 122-125 of copending Application No. 15/881,409 (reference application).  Here, claims 99, 102-104, 110, 122-125 of copending Application No. 15/881,409 (reference application) recites 
99. (currently amended) A method of characterizing a sample from a human subject, the method comprising assaying the sample for amounts of a plurality of different methylated marker DNAs and amounts of at least one control nucleic acid, the method comprising:
a) combining nucleic acids from the sample in a reaction mixture comprising PCR amplification reagents, wherein the PCR amplification reagents comprise:
i) a plurality of methylation marker primer pairs for amplifying target regions from ….. rich repeat containing 4 (LRRC4); 5-oxoyrolinase, ATP-hydrolysins (OPLAH);… wherein the two to twenty-five different methylated marker DNAs comprise at least one methylated marker DNA selected from the group consisting of ZNF671; CHST2; JAM3; PDGFD; DTX1; ZNF568; GRIN2D; ANKRD13B; FER1L4; and CNNM1: and ii) at least one control primer pair for amplifying a target region from  beta-l,3-salactosvltransferase 6 (B3GALT6) DNA;
b) measuring amounts of the two to twenty-five different methylation marker DNAs
and of the B3GALT6 DNA in the reaction mixture in a process comprising exposing the reaction mixture to thermal cycling conditions wherein  the-two to twenty-five different methylation marker target regions and  a_target region from B3GALT6 are amplified; and
B3GALT6 amplified in step bf wherein the calculated values indicate the amount of each of the-two to twenty-five different methylated marker target regions in the sample.

‘409 does not specifically teach analysis of SFMBT2. 
However, Ahlquist teaches detecting colorectal neoplasm with OPLAH and SFMBT2 (para 16).  OPLAH and SFMBT2 were effective markers for detecting colorectal cancer within stool samples.  
Laird teaches SFMBT2 is a colorectal cancer biomarker.  Laird teaches the expression level includes detecting methylation (page 5, 14).  
	Therefore it would have been prima facie obvious to have added SFMBT2 to the panel of markers analyzed for colorectal cancer by ‘726.  The art teaches each of the genes are associated with colorectal cancer.  It would be obvious to add additional methylation markers associated with colorectal cancer to the panel of methylation markers of ‘409 to provide increase sensitivity and specificity of detection. 
Response to Arguments
	The response requests the double patenting rejections be held in abeyance until determination of allowable subject matter.  Thus for the reasons above and those already of record, the rejection is maintained.


	
Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        November 10, 2021